Title: From Thomas Jefferson to André Limozin, 28 September 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 28. 1785.

I have taken the liberty to send this day to your address 3 trunks and a box, all of them containing books and nothing else. They are all marked L.S. They are directed as follows.
The box. Edmund Randolph. Richmond. Virginia.
The two largest trunks. James Madison. Orange. To the care of James Buchanan. Richmond.
The smallest trunk. James Madison. Williamsburgh. Virginia. By which you will perceive the three first parcels are destined for Richmond on James River in Virginia, and the last for Williamsburgh. If your vessel goes to Portsmouth, there will be daily opportunities of sending them from thence to their respective destinations. There are two gentlemen, Virginians, here who think of taking the opportunity of your ship Eolus to return to their own country. If so, they will be able to attend to my packages. I happened to be out today when my servant sent off these packages; and instead of his paying the charges he has left them unpaid, by which means they will be demanded of you. When I came in, the waggon was set out. You will therefore be so good as to pay the charges, which are 39₶-18 to the Douaine and 27₶–12 for carrying them, which I will repay you together with the freight to Virginia, on your draught if you will be pleased to draw on me, or otherwise I will send it to you by the gentlemen abovementioned. I have the honour to be,
